           Case 3:18-cv-01587-JD Document 145 Filed 01/16/20 Page 1 of 5




                                          U.S. Department of Justice
                                          Civil Division
40-82-103.03                              Office of Immigration Litigation
________________________________________________________________________
                                                       Washington, D.C. 20530


VIA CM/ECF                                             January 16, 2020

Honorable James Donato
United States District Court for the Northern District of California
San Francisco Courthouse, Courtroom 11, 19th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

       Re:     Emami v. Nielsen, No. 17-cv-1587-JD, and Pars Equality Center v. Pompeo,
               No. 17-cv-7818-JD

Dear Judge Donato:

      Defendants respectfully submit this letter to provide the Court with a status update on the
named Plaintiffs’ waiver applications.

        For the named Plaintiffs in these cases, a consular officer either has found the visa applicant
eligible for a waiver and issued a visa; has requested updated documentation and reappearance
before a consular officer at an embassy or consulate; is awaiting a response from interagency
partners as to whether the visa applicant poses no national security or public safety threat to the
United States; has denied a waiver for failure to meet the eligibility requirements; or has denied
the visa application on grounds not related to the Proclamation. Altogether in both cases, there are
17 visa applicants who have been found eligible for a waiver and issued a visa. There remain only
6 visa applicants who are awaiting completion of national security and public safety vetting. There
are 8 visa applicants whose waivers are pending action by the visa applicants, and 17 visa applicant
whose waivers were denied for failure to meet the personal hardship/national interest requirements
of the Proclamation and who have not subsequently submitted additional information or reapplied
for a visa.

       Specifically, in Emami, there are 6 visa applicants who have been found eligible for a
waiver and issued a visa:

       •       Mona Nasri, for whom Najib Adi filed a family-based immigrant visa petition, see
               Emami, Dkt. No. 98-1, Certified Administrative Record (“Emami A.R.”) at 348,
               ¶ 7;
       •       Hend Ali Mohammed Musleh Al Lahabi, for whom Ismail Alghazali filed a family
               based immigrant visa petition, id. at 349, ¶ 8;
               • On September 19, 2019, the government represented to the Court that the State
                    Department had contacted this applicant to submit updated documents and
                    reappear at their respective embassy or consulate. See Emami, Doc. 123.




                                    SENSITIVE BUT UNCLASSIFIED
    Case 3:18-cv-01587-JD Document 145 Filed 01/16/20 Page 2 of 5

                                       -2-



•      Anwaar Yahya Ahmed Alfakeh, for whom Khalil Ali Nagi filed a family-based
       immigrant visa petition, Emami A.R. at 350, ¶ 10;
       • On September 19, 2019, the government represented to the Court that the State
          Department would contact this applicant to submit updated documents and
          reappear at their respective embassy or consulate. See Emami, Doc. 123.
•      Jameeleh Kasem Munassar Ali, for whom Hezam Alarqaban filed a family-based
       immigrant visa petition, Emami A.R. at 350, ¶ 11;
       • On September 19, 2019, the government represented to the Court that the State
          Department had contacted this applicant to submit updated documents and
          reappear at their respective embassy or consulate. See Emami, Doc. 123.
•      Marwa Mohamed B Ali, for whom Abdurraouf Gseaa filed a family-based
       immigrant visa petition, Emami A.R. at 351, ¶ 12; and
•      Atefehossadat Motavaliabyazani, for whom Soheil Vazehrad filed a family-based
       immigrant visa petition, id. at 356, ¶ 22.

There are 4 visa applicants whose waivers are pending action by the applicant:

•      Afshan Alamshahzadeh, for whom Afrooz Kharazmi filed a family-based
       immigrant visa petition, id. at 347, ¶ 4;
•      Abdirashid Ahmed Jama, for whom Khadija Aden filed a family-based immigrant
       visa petition, id. at 352, ¶ 14;
•      Hoda Mehrabi Mohammadabadi, who filed an immigrant visa self-petition (alien
       investor), id. at 353, ¶ 16; and
•      Mahdi Afshar Arjmand, who filed an immigrant visa self-petition (alien of
       extraordinary ability), id. at 354, ¶ 17.

There are 4 visa applicants whose waivers are awaiting response from interagency partners:

•      Shaima Al Mathil, for whom Malik Al Mathil filed a family-based immigrant visa
       petition, id. at 349, ¶ 9;
•      Bashir Tahlil Roble, for whom Sudi Wardere filed a family-based immigrant visa
       petition, id. at 351, ¶ 13;
       • On September 19, 2019, the government represented to the Court that the State
           Department would contact this applicant to submit updated documents and
           reappear at their respective embassy or consulate. See Emami, Doc. 123.
•      Behnam Babalou, who filed an immigrant visa self-petition (alien investor), Emami
       A.R. at 352, ¶ 15; and
•      Najmeh Maharlouei, who filed an immigrant visa self-petition (alien of
       extraordinary ability), id. at 355, ¶ 19.
       • On September 19, 2019, the government represented to the Court that the State
           Department would contact this applicant to submit updated documents and
           reappear at their respective embassy or consulate. See Emami, Doc. 123.




                           SENSITIVE BUT UNCLASSIFIED
              Case 3:18-cv-01587-JD Document 145 Filed 01/16/20 Page 3 of 5

                                                 -3-

       There are 11 visa applicants whose visa were denied for failure to meet the undue hardship
and national interest eligibility requirements of the Proclamation and who have not subsequently
submitted any additional information or reapplied:

          •      Fathollah Tolou Beydokhti, for whom Tanaz Toloubeydokhti filed a family-based
                 immigrant visa petition, Emami A.R. at 348, ¶ 5;
          •      Behnaz Malekghaeini, for whom Tanaz Toloubeydokhti filed a family-based
                 immigrant visa petition, id. at 348, ¶ 6;
          •      Roghayeh Azizikoutenaei, who filed a nonimmigrant B tourist visa, id. at 357, ¶ 23;
          •      Hojjatollah Azizikoutenaei, who filed a nonimmigrant B tourist visa, id. at 357,
                 ¶ 24;
          •      Farajollah Farnoudian, who filed a nonimmigrant B tourist visa, id. at 357, ¶ 25;
          •      Farangis Emami, who filed a nonimmigrant B tourist visa, id. at 358, ¶ 26;
          •      Zahra Rouzbehani, who filed a nonimmigrant B tourist visa, id. at 358, ¶ 27;
          •      Bahram Charkhtab Tabrizi, who filed a nonimmigrant B tourist visa, id. at 358,
                 ¶ 28;
          •      Mohammad Mehdi Mozaffary, who filed two nonimmigrant B tourist visas, id. at
                 359, ¶ 29;
          •      Ehsan Heidaryan, who filed an immigrant visa self-petition (alien of extraordinary
                 ability), id. at 354, ¶ 18; and
          •      Nastaran Haji Heydari, who filed an immigrant visa self-petition (alien of
                 extraordinary ability), id. at 355, ¶ 20.

       Lastly, there is 1 beneficiary whose visa application was denied on grounds other than
Presidential Proclamation 9645:

          •      Mohamad Hamami, who filed an immigrant visa self-petition (alien of
                 extraordinary ability), id. at 355, ¶ 21.

          In Pars, there are 11 visa applicants who have been found eligible for a waiver and issued
a visa:

          •      Amina Barre Ali and Sumayo Barre Ali, for whom Zeinab Mohmed Hassan filed a
                 family-based immigrant visa petition, see Pars Dkt. No. 120-1, Certified
                 Administrative Record (“Pars A.R.”) at 348, ¶¶ 5, 6;
                 • On September 19, 2019, the government represented to the Court that the State
                     Department would contact these applicants to submit updated documents and
                     reappear at their respective embassy or consulate. See Emami, Doc. 123.
          •      Abdullah Saddam Ahmed Saddam, for whom Malayeen Abdullah Ahmed filed a
                 family-based immigrant visa petition, Pars A.R. at 348, ¶ 7;
                 • On September 19, 2019, the government represented to the Court that the State
                     Department had contacted this applicant to submit updated documents and
                     reappear at their respective embassy or consulate. See Emami, Doc. 123.
          •      Hood Yahya Abdulqader Hael Ghaleb, for whom Yahya Abdulqader Ghaleb filed
                 a family-based immigrant visa petition, Pars A.R. at 349, ¶ 8;




                                     SENSITIVE BUT UNCLASSIFIED
             Case 3:18-cv-01587-JD Document 145 Filed 01/16/20 Page 4 of 5

                                                        -4-

         •        Mitra Hannani, for whom Tayyebeh Kooladian filed a family-based immigrant visa
                  petition, id. at 349, ¶ 9;
         •        Sanaz Mehrfar, for whom Azizian Mahdi filed a family-based immigrant visa
                  petition, id. at 350, ¶ 10;
         •        John Doe # 2, for whom John Doe # 21 filed a family-based immigrant visa petition,
                  id. at 352, ¶ 14;
         •        Mahdieh Alaei, for whom Mahmoud Minabian filed a family-based immigrant visa
                  petition, id. at 354, ¶ 17;
         •        Minoo Mostaan, for whom Niyousha Pourzand filed a family-based immigrant visa
                  petition, id. at 355, ¶ 18;
         •        Hoda Safaei, for whom Ahmad Sharif Tabrizi filed a family-based immigrant visa
                  petition, id. at 355, ¶ 19; and
                  • On September 19, 2019, the government represented to the Court that the State
                       Department would contact this applicant to submit updated documents and
                       reappear at their respective embassy or consulate. See Emami, Doc. 123.
         •        Mahsa Sadat Kashani, for whom Majid Sodagar filed a family-based immigrant
                  visa petition, Pars A.R. at 356, ¶ 21.

         There are 4 visa applicants whose waivers are pending action by the applicant:

         •        Nafiso Hassan Ibrahim, for whom Siraji Etha Siraji filed a family-based immigrant
                  visa petition, id. at 356, ¶ 22;
         •        Aliakbar Khadiri, for whom Zohreh Gahrahmat filed a family-based immigrant visa
                  petition, id. at 350, ¶ 11;
         •        Hamid Ebadat, for whom Zaman Ebadat filed a family-based immigrant visa
                  petition, id. at 351, ¶ 12; and
         •        Ebrahim Farajzadeh Deroee, for whom Ramina Farajzadeh Deroee filed a family-
                  based immigrant visa petition, id. at 355, ¶ 20.

         There are 2 visa applicants whose waivers are awaiting response from interagency partners:

         •        Abbas Ebadat, for whom Zaman Ebadat filed a family-based immigrant visa
                  petition, id. at 352, ¶ 13; and
         •        Seyed Ali Motahari, for whom Soussan Khoshdel filed a family-based immigrant
                  visa petition, id. at 353, ¶ 15.

       There are 6 visa applicants whose visa were denied for failure to meet the undue hardship
and national interest eligibility requirements of the Proclamation, and for whom the applicant has
not subsequently submitted additional information or reapplied:

         •        Afsaneh Fatoorehchi, who filed a nonimmigrant B tourist visa, id. at 359, ¶ 26;
         •        Seyed Mostafa Azimi, who filed a nonimmigrant B tourist visa, id. at 359, ¶ 27;
         •        Alireza Dehghanzadeh, who filed a nonimmigrant B tourist visa, id. at 359, ¶ 28;

1
  For those Plaintiffs proceeding in this litigation pseudonymously, the same appellation, “John Doe,” is used to refer
to both the applicant and beneficiary.




                                          SENSITIVE BUT UNCLASSIFIED
           Case 3:18-cv-01587-JD Document 145 Filed 01/16/20 Page 5 of 5

                                              -5-

       •       Nasrin Shahebrahimi, who filed a nonimmigrant B tourist visa, id. at 359, ¶ 29;
       •       John Doe # 1, for whom John Doe # 1 filed a family-based immigrant visa petition,
               id. at 357, ¶ 23;
       •       John Doe # 1, for whom John Doe # 1 filed a family-based immigrant visa petition,
               id. at 358, ¶ 24.

      There is 1 beneficiary whose waiver was denied for failure to establish that their entry
would not pose a threat to public safety, based on admitted criminal history:

       •       Afshin Raghebi, for whom Pamela Kirk Raghebi filed a family-based immigrant
               visa petition, id. at 347, ¶ 4.

       Lastly, there is 1 visa applicant whose application was denied on grounds other than
Presidential Proclamation 9645:

       •       Seyed Armin Shahebrahimi who filed a nonimmigrant B tourist visa, id. at 360,
               ¶ 30.

       These developments, along with the detailed information provided in the administrative
records, further demonstrate that the Proclamation waiver process continues to be regularly
administered.

Dated: January 16, 2020                                Respectfully submitted,

JOSEPH H. HUNT                                         /s/ David Kim
Assistant Attorney General                             DAVID KIM
Civil Division                                         P. ANGEL MARTINEZ
                                                       NICOLE GRANT
AUGUST E. FLENTJE                                      Trial Attorneys
Special Counsel
                                                       Attorneys for Defendants
WILLIAM C. PEACHEY
Director, Office of Immigration Litigation
District Court Section




                                  SENSITIVE BUT UNCLASSIFIED
